Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-11 and 20 are pending, claims 12-19 have been cancelled, claim 20 is new, and claims 1, 2, 5, and 7 are amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Engelbrecht (U.S. 2018/0369851) in view of Michael (US 2014/0361094).
With respect to claim 1, Engelbrecht discloses 1, a sprayer boom charging system for an agricultural sprayer with a spray system that includes a product tank (figure 2, #210) storing liquid product and a wet boom (figure 2, #274-285) with multiple boom sections, the sprayer boom charging system comprising:
a spray product delivery line configured to deliver the liquid product towards the multiple boom sections during a spraying session (figure 2, the line from 210 through 242 to 254),
a charge delivery line (the line 270 with noted branches 254) configured to deliver the liquid product to the multiple boom sections during a boom charging session; and
a charge return line (figure 2, lines from the boom heading to 374) configured to direct air away from the multiple boom sections during the boom charging session (paragraph 0027);

an upstream end receiving the liquid product from the product tank during a spraying session (figure 2, the noted side of the spray boom where #254 interacts); an opposite downstream end (figure 2, end of boom where the lines leading to 374 interact) receiving the liquid product from the product tank via the charge deliver line during charging sessions (see figure 2, where the fluid line is noted adjacent the tank);
multiple nozzles arranged between the upstream and downstream ends that deliver the liquid product from the respective boom section toward an agricultural field (figure 2, paragraph 0019). But fails to disclose an end valve arranged at the downstream end of the respective boom section to selectively introduce the liquid product from the charge delivery line into the downstream end of the respective boom section during the charging session (disclosing valves upstream which do that function). Engelbrecht does disclose, paragraph 0033, that the boom section each have an electric air valve in the manifold 424 to control the flow of air to each section, but fails to disclose using valves at the booms end to control the liquid product from its respective line to the downstream end of the boom.
Michael, figure 2b and paragraph 0040, discloses a spray boom (shown in 2b) having a valve at both ends of the boom (valves 120) which allow for controlled metered flow of the pressurized material into the boom at the desired flow rates and delivered the designated amount of injection product into the system, allowing for individualized control and instantaneous delivery of the injection product to each of the boom sections. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve controls of Michael at each end of a boom segment into the boom segments of Engelbrecht, allowing for not only the air to be selectively controlled as it comes into the boom but to allow for the fluid product to have desired control (and thus desired flow 
With respect to claim 2, Engelbrecht discloses a first product flow direction is defined during the spraying session by a flow of the liquid product from the upstream end to the downstream end of each boom section (as the fluid enters from the tank 210 via the lines 254-265 which are on the upstream water, and thus would fill from upstream to downstream); and
a second product flow direction is defined during the boom charging session by a flow of the liquid product from the downstream end to the upstream end of each boom section (figure 2, as fluid leaves the boom via #374, it would come from the downstream to the upstream, as air can enter into the system and be used to clean out the piping in either direction (paragraph 0054 specifically says air can be used to empty all solution lines into the spray tank, and air from 410 via 412/424 into a boom section with lines from 254-265 open allows air to then clean those lines and back flow it into the supply tank to empty those lines into the spray tank).
With respect to claim 3, Engelbrecht discloses the charge return line is connected to the product tank to direct air from the multiple boom sections into the product tank during the boom charging session (figure 2, when air from 410 enters into the boom and uses return line 374, paragraph 0053, as air goes from 424 to 370 it passes through the noted boom sections between them).
With respect to claim 4, Engelbrecht discloses the charge delivery line defines a main charge delivery line (the main line beneath 254) and the system further comprises:
a charge branch line at each of the boom sections that connects the respective boom section to the main charge delivery line (see figure 2 254-265).

With respect to claim 6, Engelbrecht discloses the charge return line is connected to the product tank to direct air from the multiple boom sections into the product tank during the boom charging session (paragraph 0053).
With respect to claim 7, Engelbrecht discloses the charge return line connects the spray product delivery line to the product tank (as the noted charge return line connects the spray product delivery line, via the boom, to the product tank).

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht and Michael and further in view of Proharam (U.S. 2018/0042215).
With respect to claim 8, Engelbrecht discloses a pump (figure 2, #242) is configured to deliver liquid product from the product tank to the spray product delivery line (from 210 to 274+);
a spray delivery / charge return intersection is defined in a location of intersection between the spray product delivery line and the charge return line (figure 2, the intersection formed by valves 422. Where the product delivery line comes down from the pump and the return line 374 via 352 goes to 422).
However, Engelbrecht fails to disclose at least one valve is arranged in the spray product delivery line between the spray delivery / charge return intersection and the pump to direct a flow from a first segment of the spray product delivery to the charge return line instead of to a remainder of the spray product delivery line. Rather, having a valve at the intersection itself. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow meters and valves of Proharam into the system of Engelbrecht directly beneath their pump, as doing so would allow for the desired control of the injection of fluid from the tank via the pump. Engelbrecht discloses a flowmeter 254 being used downstream of the pump, but not the location of the valve between it and the flow return line, it would have been obvious that such location of the flowmeter and the inclusion of valves directly after the pump prior to other flow channels (as Proharam discloses) would also be rearranging parts, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-C), which Proharam discloses doing to control the flow of fluid from the pump and notes that such location would allow for the effective action of such control (before other fluid lines or even frictional lose from piping could have a major effect on the fluid flow). 
With respect to claim 9, Engelbrecht as modified by Proharam in claim 8 discloses the at least one valve includes a one-way check valve (as Proharam discloses the at least one valve includes a check valve 38).
With respect to claim 10, Engelbrecht as modified by Proharam in claim 8 discloses the at least one valve includes an electronically actuated valve (Proharam’s valve 42 being electrically controlled switching valves).
With respect to claim 11, Engelbrecht as modified by Proharam in claim 8 discloses a flow meter (Proharam’s 39) is arranged in the spray product delivery line and the at least one valve includes:
an electronically actuated valve arranged in the spray product delivery line (Proharam’s 43); and

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the two valves of Proharam as included in Engelbrecht could be reversed with respect to the flow meter, since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art. MPEP 2144 (VI-A).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht and Michael as applied to claim 1 above, and further in view of  Curran (U.S. 4813604 ). 
With respect to claim 20, Engelbrecht as modified discloses The sprayer boom charging system the end valve is a charge valve of an end valve assembly arranged at the downstream end of the respective boom section (as disclosed in the combination of claim 1, the inclusion of the valves of Michael are two valves at both ends of the boom for allowing for further controlled fluid flow through the system, noting that it includes the fluid to flow into the system (charging)), but fails to disclose wherein the end valve assembly further comprises a drain valve configured to drain liquid product from the respective boom section after the spraying session.
Curran, figure 6, discloses a drain valve 22 (noted at the end of the boom assembly), allowing for the rinsing of the nozzles to be drained (column 7 row 45-column 8 roe 10) as the draining and removal of the rinsate serves to reduce local environmental stress.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to incorporate the drain valves at the end of the booms as disclosed by Curran 
Response to Arguments/Amendments
	The Amendment filed (10/25/221) has been entered. Currently claims 1-11 and 20 are pending, claims 12-19 have been cancelled, claim 20 is new, and claims 1, 2, 5, and 7 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (07/27/2021). 	
Applicant’s arguments, see Applicants Arguments, filed 10/25/2021, with respect to the previous rejections have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michael and Curran above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752